DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 04/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,368,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Rothe on 03/22/21.
The application has been amended as follows: 
Claim 16, lines 3-4: delete “punch-die assembly” and add --at least one mechanical cutting element--.
Claim 26, line 2:  delete “comprises” and add --comprise--.             
Claim 27, line 2: delete “can” and add --are configured to--.              
Claim 28, line 2: delete “at tool shaft” and add --a tool shaft--. 
Claim 28, lines 6 and 9: delete “one or more” and add --at least two--.
Claim 28, line 9: insert --and the at least one mechanical cutting element-- after “guiding arms”.
Claim 29, lines 6, 8, and 9: delete “one or more” and add --at least two--. 
Claim 29, line 11: delete “one or more support” and add --at least two supporting--.
Claim 29, line 12: delete “one or more” and add --two or more--.

Reasons for Allowance
Claims 14-27 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches an actuating mechanism designed such that the at least two supporting arms or guiding arms can be expanded and retracted parallel to an axis of the tool shaft so that the at least two supporting arms or guiding arms and the at least one mechanical cutting element remain in a parallel alignment relative to the axis of the tool shaft throughout an entire adjustment range [Note, at least two supporting arms and guiding arms expand and retract together and not relative to one another].
As to claim 14, previously cited prior art Fischer discloses the invention substantially as claimed, but fails to divulge at least two or more arms that remain parallel to an axis of the tool shaft through an entire range of adjustment.
Claim 28 is allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a parallelogram-type mechanic system, the actuating mechanism designed such that the at least two supporting arms or guiding arms and the at least one mechanical cutting element can be shifted parallel to an axis of the tool shaft by the parallelogram-type mechanic system [Note, at least two supporting arms and guiding arms expand and retract together and not relative to one another].
As to claim 28, previously cited prior art Fischer discloses the invention substantially as claimed, but fails to divulge the at least two supporting arms or guiding arms and the at least one mechanical cutting element can be shifted parallel to an axis of the tool shaft by the parallelogram-type mechanic system.
Claims 29-30 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches the actuating mechanism designed such 
As to claim 29, previously cited prior art Fischer discloses the invention substantially as claimed, but fails to divulge the at least two supporting arms or guiding arms and the at least one mechanical cutting element remain in a parallel alignment relative to the axis of the tool shaft throughout an entire adjustment range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771